477 Pa. 429 (1977)
384 A.2d 234
COMMONWEALTH of Pennsylvania
v.
Norvell Lee SHERARD, Appellant.
Supreme Court of Pennsylvania.
Submitted May 23, 1977.
Decided October 7, 1977.
*430 Daniel R. McGarry, Frederic G. Antoun, Jr., Asst. Public Defenders, for appellant.
Marion E. MacIntyre, Second Asst. Dist. Atty., for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.

OPINION
PER CURIAM.
The matter is remanded for the appointment of other counsel because the post-conviction petitioner, represented by a public defender, claims ineffective assistance of trial and appellate counsel who were from the office of the public defender. Commonwealth v. Wright, 473 Pa. 395, 374 A.2d 1272 (1977).